Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 1 of 44 Page ID #:3769




                  EXHIBIT 42
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 2 of 44 Page ID #:3770




          EXHIBIT 43
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 3 of 44 Page ID #:3771




                                                                    P000461
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 4 of 44 Page ID #:3772
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 5 of 44 Page ID #:3773




                  EXHIBIT 44
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 6 of 44 Page ID #:3774




          EXHIBIT 45
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 7 of 44 Page ID #:3775




                                                                                  P000011
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 8 of 44 Page ID #:3776




          EXHIBIT 46
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 9 of 44 Page ID #:3777
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 10 of 44 Page ID #:3778
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 11 of 44 Page ID #:3779
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 12 of 44 Page ID #:3780
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 13 of 44 Page ID #:3781
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 14 of 44 Page ID #:3782
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 15 of 44 Page ID #:3783




          EXHIBIT 47
        Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 16 of 44 Page ID #:3784




Si!.lt):lcct-       JOlnIl

                                                                                       ORllIil|ITl               liI;:l'AI:\'I C}}t Rlill ,llASFlA   1",Llrlj\

 fO: (tlAt*lE rnd T!?LEol Porsor) irl Chargle of ,:;rcility)
   .   tJ1r'l.jr9   ..i   /\uil:r"lln   ,   HAt|illil{

 {N;r    nre r:f      Fa r;i   I   ily) i? ?ifi -;lf" ifi 3}:r;'r }():r   il'&rr   i   r'   i

                                                            gaSE                                                                                                     :n:llq                  :
                                                                                                                                                                                             i    Tirrre
                                                                                                                                                                     D5i'1$/i2rji;                0   fi   ;qr't
                                                                                                                                                                                            I

 M::rnt: n{         Ali*n                                                   t.l ,J{;l;'Jl:                                                                                     Filc Nurr',ber
                                                                                                                                                                                     Il5
 Age          lJaro of Birth {Mo.tlay-Yr.)                                  S*x                   $lailonaliiy
                                                                                                                                                                                     --
             5                                                                                  ffT. SAI,V}.DOR
-N.:turu of Froceedings                                                                                              Sigrrature nf Offi cer Receivirtg A1i*n       v'j        tJ
                                                                                                                                                                 t* jtz*s'ft,//a
                                                                                                                                                                           '/
 EF,-tr (iit                 sl-L\rA*QFl irotD FnR REMslt}I, PF^cclEFItiGS
 Itl,M.r.RIr"$;
                          :irl Irt
  :jr.rs.:f.:c?
                                                                                                           tts/v/r @,r-es-r
                                                                                                                                                                              GRANBE
 Signatureo{fficer                                                                                                         Title                                                       IIIIARVI

                                                                                                                           IIDDO

Foan l-203
                                                                          UNITED ST,,\TIIS DEPARTTVIENT C}F T{CIiVtEL/\h'D SNC




                                                                                                                                                                               GEO 41882
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 17 of 44 Page ID #:3785




                                                   (]Rlllitr{'l'{} I}I:]"X AI]i (}R ftIlX,tiASli Al,lliX
T0: (f'IAME andTlTl€cf Personin Charge of Facility!
                    JAI\,ll ES J,AN f OKA, WAI] D EN
(Namr of Faclllty)
                            ADELANTO NTTENTIOI\.I FACILITY
Pteaso            ffi Dettin tj   Release                                                                  0ale                      Time
                                                                                                           5t30/2017
Nama cf       Albn                                                                                                Fite l{umber
                      LEMUS-CAI\4POS, JOSUE
Ag€ I Dateof Birth{Mo.Day.Yr.}               Sex        I'lationality               ForeignA dress
        lrl
Nature of Proso€dings
                                             M          EL SAL
                                                                        SiEnature




             s 3b- L*1" @ l€eu
                                                                                                           LEMU$.CAIfIF(bS' JOSU
                                                                                                                                      F-

                                  Actian                                     Title

        ,   r'.
                                                                                Deporlation Officer
                                                                                                                      05i 31112017
Forfl   1.203
                                            UNI] ED SI"ATES DEPARTM$NTOF- IiO:IIELAND ii
                                                                                                                  -




                                                                                                                  GEO 00509
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 18 of 44 Page ID #:3786




sqbjsct. ID;IIl

                                                              ORT}ER TO T}ET,.TN OR REI,EAStr AI,TEN

 TO: {NAIiE dnd TffLE        of Forson in Charge   o'f   Facility}
  JMes Jan€cka . Warden
 (Harne sf Facilifu)                               EacrLr
                       t83ft"frg-Ef$"H3roN
                          rncl.aNTa   ca qt401     rra
 Please      [J Detain U              Release                                                                           Date                 Tlrne
                                                                                                                       0s/19/20 17        12 100 Ar4

 l,lamo   d Alier   SARAEONA-CORNEJO, "IdLIO CeSnA                                                                              r"tlflsb
                                                                                                                        Ev€tt   uoE
 5 I-     Date   of Birlh (Mo.Day.Yr.)

 Nafure of Frcceedlngs
                                                    Sex
                                                         rd
                                                                 ifdiornlify
                                                                        SALVADOR
                                                                               $ignature of Offi ccr Receiving Alien
                                                                                                                       7.' Erawn
                                                                 t/t.
                                                 n-//?//z                      @ iz,r?

                                                                                                                          SAR,AH            EJO,
 $ignat{re   0f Otr}c€r               Action'                                        Tlde

                                                                                     SDDO

 Foffil-2m nw"
                                                 LTCTTfiT' STATES DEFARTMENT                  OF'}IOMELANN S[




                                                                                                                          GEO 015f    I
 Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 19 of 44 Page ID #:3787




subJect     ru.lll
                                                     OIil)ETT TO DETATN OR ITELIJASE   ALIEN
TO: {NAtdE and TIT[*of Peponln         Ghargeof Faclllty]
 rTiXES \TAI'rECKA, WABDAN
                                                                                                                     't
{Narne of Facility)

                                                                                                  Data


        d   Alhn BUROO8*UEJIA, ALAXAITDER AriTONIO
Nsrne


        Dato of   Birh {Mo.FayJr.i                      t\tronality
                                                                                                  .""-.i'j'Sbt
Age
I l-                                             u
Nafum of PrccB€dings                                                  Slgnahre




            s"'ry'/1 @ /o4o
Signatufeof Officef AuthorLin   g   Action                                 Tife
                                                                           DO


Fom l-103 {R6v, 0e,fi /07}
                                              TINITED STAI'ES I}HPARTIVIMNT OF HCIi\{tr.LAND ST




                                                                                                         GEO 00897
    Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 20 of 44 Page ID #:3788




SBbJsct   rr: llD
                                                   ORDER TO DEI-AIN      {'II   REI,ilASN AI,IHN
Te {}{AfinE and TnLEcf Ferssh ln Chargeof Facility)
  Jws Janecka, 9J6tden
(Narne of Facility) tfiEft"ffi'uBfiEEfifr:orr s'Acrtr
                    trnET.tffi   ct 6??i1Mq
Please    flDetaln U             Release                                                                Date                Tirfle
                                                                                                        05/r 9/20:?      12:0O Alt

Nane cf Alien CORTEZ-DI.B2. JogE
                                                                                                        Egent No
Ase   Date of Birth {Mo.Day"Yr.}                      l'lalionality
I     ID                                      !l          SALVADOR
                                                                  Signatum of Offi corRecelvlng Alen
Nature af Proc€edings
                                                                                                       f trpwn
                                                     *,5r7/z                   @/."sF
                                                                                                           CORTEZ-DIAZ




Form trX03 (Rw.
                                                                       Title
                                                                       sDE1o                                   ffi
                                          UNTTEI} S'XATILS DEFARTMF.}r.I $S HOMALAND Sil,




                                                                                                               GEO 01347
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 21 of 44 Page ID #:3789




Subject    ID,-

                                                                              -l'{)
                                                              OL{-t   }.Ult           I   )III'AIN OIt tt tl: LHA S}l, A l.l }.:N
 TO: {NAME $nct TITLE of Fe rsorr irr Chargo of Facilily}
  JAllHS , nllucKA,        !I;4-osEN

 iilame of Facility)

 Plaase           Dctain                    Releasc                                                                                                          Timc
                                                                                                                                      gtfL9/2s11       12 i 0O ?!t

 Narne of Alien LOPEZ-CASTILI-O. ISAAC Al{IoNiO


 i\ge | 0ateof Birth(Mo.DayJr.)
                                                                                                                                       ,"-"rl'jffa
 r15                                                   Scx
                                                        I\t     Et
                                                                      Itjatiotrality
                                                                         SALVADOR
                                                                                             9ignature ol Officer Receivhrg Alien
                                                                                                                                    &s/,//,
 Naturo of Proceedinos


 ITEMAR,hS

                                                                         /'/
 -tr
                                                              C{/tr//                     7 Q9     le,r?
                                                                                                                                                            ISAAC
                                       ng                                                          Trtle

                                                                                                   sDso                                          B5ngna17


                                                      UNI'I'I}D STAI'8)S I}TiPARTMIII{T OF }IOMAI,AND SE                                     -




                                                                                                                                       GEO 01081
   Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 22 of 44 Page ID #:3790




::'t:iiiltt:1         :.;:I lf

                                                                                      {}Il1}I:-li"l'(1     I)l'lJ'.lt\ {ltt l{J'l l .\!l'                         '"}.1:."'
 T0;     {f,Jtrtull}.     i,xl   l^lTi..ii     {:l Ftlrl:ot   )t1    f)lr*rr;r: cl l'aslli\l\


 {}J;rrtr,:     cl l-lr,;rltly}'i;,ii.l"                            l1a:


 l!rii:i..'                                             F?.;:lcatit:                                                                                                                                                   I   lrir*
                                                                                                                                                                                                   ''i /'/
                                                              :'r"\v :r'lil:..:':r:)
 lj;trnir     r.:rf   t\|i"$ l.i'.t'::.i'1' 7"1.:.ia1l;.'::i.                                                                                                                                      l ile
                                                                                                                                                                                      t?:j lt l:   f   iil
                          d
 f i,:

 -            rrrr
               *ato           ltaftt\ 1!'lil.ilny.Yr.!                          $or
                                                                                        sL
                                                                                            N:ll1*nalily
                                                                                                sAi',1"}J)*a
                                                                                                                            l:         nit

                                                                                                                             *f {}t{i*+f tE{-}':*it{.Jit il};\'rit
l'l itlu rt: *f P.rr(;r.icidiir       (!   t                                                                   StrJ*nUj rc
lE                                                                                                                                                                                 /t  t ;':! I,
                                                                                                                                                                                  : ,1,:


     I'111AtthS




                                                                                                                                                                                   RIVIf{A-MART]NFZ. OMAF
Slguatrrruof Oll)rxr                                                                                                 Title

                                                                                                                      .i;frnl:t
                                                                                                                                                                                                   b     05/1gl?01 7
Fonn l-203 tRev,
                                                                              t IN   IIED "9TATES D 0PAII'|'i\'IH                N'I" (}   fl   t   I   $M   11   I .A N   I) 5




                                                                                                                                                                                                   GEO 00115
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 23 of 44 Page ID #:3791




 ,iu!:re:il' lJ.IlI

                                                                  OflDlllt 'ft) DE] A lN {ll{ Il}ll .[;\S             f'l
                                                                                                                            '\
                                                                                                                                 l".l]::N

  T0:    1NA,tr1f    rrrri TlTl   I of Frlsrrn ip Clrrrgeof lacilil'r)
      ,,..111-I   -;6..ii:a       hr.irl-ty'en
  iNamc oI f:ucility)

  Pleoso          tt l Deloin
                                  j   /-/'*,Release
                                                    /*        fr u.ft,, fr ;rr, .Fn*'l                                                          lJ.?te                   Time
                                                                                                                                                a5-/3-,/"7
  It;nrc ol Alii:n


  Age         Data oJ Birth (Mo.Day^Yr.]                   Sr:x          Nationality                       /rtlcir'a::-s
                                                                                                                                                          :j::5
  I                                                                  L     SALVADCR
                                                                                       Signature of Officer Receiving Alierr
 rrlr
 I'Jahrrt--   of Proceedilgls

              AlrT{5:
              -

                                                                                       (4zp,s-?

                                                                                                                                                                     LUI$
 Signature of Offic*r Authorizi ng                                                           Title

                                                                                             DgPoRtlllf   Isl{   oFs'IcEe
                                                                                                                                                         lIrail1pt2017
 Form 1203 (Rev"
                                                          UMTED ST.,\'fES DEPARTPIENT OF IIO}{ELAND                                         S




                                                                                                                                                  GEO 01725
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 24 of 44 Page ID #:3792




          EXHIBIT 48
    Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 25 of 44 Page ID #:3793




      June 30, 2017

      David A. Marin
      Field Office Director
      U.S. Immigration and Customs Enforcement
      Department of Homeland Security
      300 N. Los Angeles Street
      Los Angeles, CA 90012
      david.a.marin@ice.dhs.gov

      Gabriel Valdez
      Assistant Field Office Director
      U.S. Immigration and Customs Enforcement
      Adelanto Detention Center
      10400 Rancho Road
      Adelanto, CA 92301
      Gabriel.A.Valdez@ice.dhs.gov

           RE:        Mistreatment of detainees participating in a hunger strike at Adelanto
                      Detention Facility

      Dear Mr. Marin and Mr. Valdez,

      We write regarding our serious concerns about the mistreatment of nine detainees at Adelanto
      Detention Facility who have been engaged in a peaceful hunger strike to protest the conditions of
      their confinement.

      We are especially concerned with reports that GEO staff used excessive force against the
      detainees by physically assaulting and using pepper spray against detainees after they announced
      their hunger strike. Such excessive force against detainees violates the ICE detention standards1
      and detainees’ constitutional rights.2 ICE and GEO staff have also engaged in a troubling pattern
      of retaliation against the detainees for exercising their constitutional right to free speech under
      the First Amendment.3

      We urge ICE and GEO to take immediate steps to put a stop to the ongoing mistreatment of the
      hunger strikers, and initiate disciplinary proceedings for staff responsible for the abuse. ICE
      should also meet with the detainees to address their mistreatment and to discuss the grievances
      that led them to initiate the hunger strike.



      1
        2011 ICE Performance-Based National Detention Standards (as revised in 2016) (“2011 ICE
      PBNDS”), at § 2.15(V)(A)-(B).
      2
        Graham v. Connor, 490 U.S. 386 (1989).
      3
        Pell v. Procunier, 417 U.S. 817 (1974).
                                                                                          P000004
1313 WEST EIGHTH STREET      LOS ANGELES      CA   90017   t 213.977.9500   f 213.977.5299     ACLUSOCAL.ORG
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 26 of 44 Page ID #:3794
                                                                        Page 2


    I.      June 12th, 2017 Assault and Subsequent Retaliatory Actions Against Hunger
            Striking Detainees

 On Monday, June 12th, 2017, a group of nine detainees at Adelanto Detention Facility began a
 hunger strike. During that morning’s breakfast, the detainees attempted to deliver a letter of
 grievances regarding their conditions of confinement to ICE officials and requested a meeting
 with ICE. The detainees also refused food. In response, GEO staff ordered the detainees to
 return to their assigned beds for the morning count. The detainees joined arms with each other
 and informed detention staff that they would not move from the breakfast table where they sat
 until ICE spoke to them about their concerns.

 In response to the detainees’ peaceful protest, a GEO officer screamed at the detainees and then
 began to pepper spray them. The detainees report that the officer unloaded a canister of pepper
 spray on them, leaving them drenched in the pepper spray. One detainee reports that he was
 sprayed on his genitals. A group of guards then surrounded the detainees and used physical
 force to restrain them. The detainees report that they were hit and slammed against the wall.
 One detainee reports that GEO staff pushed him against the wall with such force that it knocked
 out a dental crown from his mouth and fractured his nose. At no time did the detainees assault or
 retaliate against the guards.

 The detainees were then handcuffed and forcibly removed from the dining hall. They were taken
 to the shower, where they were doused with painfully hot water that further inflamed their
 irritated skin. After showering, the detainees were placed in segregation cells.

 The detainees continued to be held in segregation for the following 10 days. Initially, the
 detainees were held in administrative segregation pending disciplinary proceedings; after the
 completion of the proceedings, the detainees were kept in disciplinary segregation as
 punishment. Throughout their stay in segregation, they report receiving threats from GEO and
 ICE officials due to their participation in the hunger strike. According to reports, a guard visited
 the detainees around June 12th and informed the detainees that they could be transferred to
 another detention facility if they continued the hunger strike. Facility staff have also reportedly
 threatened the detainees that their participation in the hunger strike would be revealed to the
 Immigration Judge presiding over their bond determination and removal hearings if they did not
 stop the hunger strike. The detainees also report being taunted by guards with platters of food.
 Finally, facility staff have limited the detainees’ ability to communicate with people outside the
 facility, including their counsel.


    II.     ICE and GEO’s Mistreatment of The Hunger Strikers Violates Their
            Constitutional Rights and the Detention Standards

 ICE and GEO’s use of excessive force and retaliatory actions against the detainees violate their
 constitutional rights and the ICE detention standards.

    A. Detention Guards Used Excessive Force Against Peacefully Protesting Detainees in
       Violation of their Fourth Amendment Rights and ICE Detention Standards




                                                                                       P000005
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 27 of 44 Page ID #:3795
                                                                        Page 3


        i.      Fourth Amendment Rights Violation

 Immigration detainees are entitled to protection from excessive force. The question of whether a
 detention officer has used excessive force is analyzed under the Fourth Amendment’s objective
 “reasonableness” standard.4 The Fourth Amendment sets the applicable constitutional
 limitations for considering claims of excessive force during pretrial detention. Kingsley v.
 Hendrickson, -- U.S. --, 135 S.Ct. 2466 (2015); Gibson v. County of Washoe, Nev., 290 F.3d
 1175, 1197 (9th Cir. 2002). Because they are held in civil custody, immigration detainees are
 entitled to treatment “at least as solicitous to the rights of the detainee as . . . an individual
 accused but not convicted of a crime.” See Jones v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004).

 In evaluating excessive force claims under the Fourth Amendment, courts may consider the
 severity of the violation at issue, whether the individual poses an immediate threat to the safety
 of the officers or others, and whether the individual is actively resisting or fleeing. Graham, 490
 U.S. at 396.

 There is no question that GEO staff’s pepper spraying of detainees engaged in a peaceful protest
 was excessive under the foregoing standards. It is well-established that the use of pepper spray
 can constitute excessive force.5 “Pepper spray is designed to cause intense pain, and inflicts a
 burning sensation that causes mucus to come out of the nose, an involuntary closing of the eyes,
 a gagging reflex, and temporary paralysis of the larynx, as well as disorientation, anxiety, and
 panic.” Young v. Cty. of Los Angeles, 655 F.3d 1156, 1162 (9th Cir. 2011) (internal quotations
 and citation omitted).6 Because of its severe effects, the Ninth Circuit has held that police
 officers’ use of pepper spray on peaceful protestors—who had locked arms using restraints and
 refused officers’ orders to leave the protest site—was plainly excessive, and no reasonable
 officer could conclude otherwise. Headwaters Forest Defense v. County of Humboldt, 276 F.3d
 1125, 1131 (9th Cir. 2002).7 Here too, the “the pepper spray was unnecessary to subdue,
 remove, or arrest the protestors” and “the officers could safely and quickly remove the
 protestors” using less severe methods. Id.

 GEO staff also used excessive force by physically striking the detainees and slamming them
 against the wall, resulting in serious injuries to at least one detainee. Even if the detainees failed
 to obey a lawful order to disperse and attend morning count, that does not justify physically
 assaulting them. The Ninth Circuit has held that an officer’s use of pepper spray and baton
 blows in response to a person’s failure to obey an order would be “plainly in excess of the force
 necessary under the circumstances,” and thus excessive under the Fourth Amendment. Young,
 655 F.3d at 1167.

 4
   Graham, 490 U.S. at 386.
 5
   See Lolli v. County of Orange, 351 F.3d 410, 417 (9th Cir. 2003); Smith v. City of Hemet, 394
 F.3d 689 (9th Cir. 2005); Cabral v. County of Glenn, 624 F.Supp.2d 1184 (EDCA 2009).
 6
   See also United States v. Neill, 166 F.3d 943, 949–50 (9th Cir. 1999) (finding that pepper spray
 causes “extreme pain” and is “capable of causing ‘protracted impairment of a function of a
 bodily organ’” as well as lifelong health problems such as asthma).
 7
   See also Hamilton v. City of Olympia, 687 F.Supp.2d 1231, 1242-43 (W.D. Wash. 2009)
 (holding that police use of pepper spray against anti-war demonstrators was an unreasonable use
 of force).


                                                                                         P000006
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 28 of 44 Page ID #:3796
                                                                        Page 4




        ii.     ICE Detention Standards Violations

 Under the 2011 PBNDS, the use of force in detention facilities should never be used as
 punishment, and should involve only the degree necessary and reasonable to gain control of a
 detainee or provide for self-defense or defense of a third person.8 GEO staff’s use of force
 against the detainees was unnecessary and unreasonable, in clear violation of ICE’s detention
 standards.

 Although pepper spray is an authorized intermediate force weapon under the 2011 PBNDS, it is
 only permitted where a detainee: (a) is armed and/or barricaded; or (b) cannot be approached
 without danger to self or others; and (c) a delay in controlling the situation would seriously
 endanger the detainee or others, or would result in a major disturbance or serious property
 damage.9 Here, the use of pepper spray against the detainees was not necessary given that (a) the
 detainees were not armed or barricaded; (b) they were quietly sitting down with their arms
 interlocked, and could therefore be approached without danger to themselves or others; and (c)
 any delay in controlling the peaceful protest would not have seriously endangered the detainees
 or others or resulted in a major disturbance or serious property damage.

 Because GEO staff could have safely and quickly removed the detainees using less severe
 methods, the physical assault the detainees endured was unnecessary, unreasonable, and in
 violation of the detention standards.

     B. Facility Staff Retaliated Against the Hunger Strikers for Exercising Their First
        Amendment Rights

 We have received reports that GEO and ICE officials have engaged in several retaliatory
 practices against the detainees who participated in the hunger strike in violation of their First
 Amendment rights and ICE detention policies.

        i.      Threats of Transfer

 According to reports, the detainees were visited by a facility staff member around June 12th who
 informed the detainees that they could be transferred to another detention facility if they
 continued the hunger strike. This statement appears to be a retaliatory threat in response to the
 detainees exercising their free speech rights under the First Amendment.

 Detainees retain First Amendment rights to free speech, and to be free from retaliation for the
 exercise of their right to free expression.10 In a long line of cases, the Ninth Circuit has




 8
   2011 PBNDS, supra note 1, at § 2.15(V)(A)(1).
 9
   Id. at § 2.15(V)(G)(3).
 10
    Schroeder v. McDonald, 55 F.3d 454, 461 (9th Cir. 1995). See also Pell v. Procunier, 417
 U.S. 817 (1974); Barnett v. Centoni, 31 F.3d 813, 815–16 (9th Cir. 1994).


                                                                                        P000007
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 29 of 44 Page ID #:3797
                                                                        Page 5


 recognized that prison officials cannot transfer a prisoner to another prison in retaliation for the
 prisoner’s exercise of his First Amendment rights.11

        ii.     Threats to Inform Immigration Judges

 The detainees who participated in the hunger strike have reportedly been threatened with having
 their participation in the hunger strike be revealed to the Immigration Judge presiding over their
 bond and removal hearings.

 To the extent that these threats are intended to coerce detainees into stopping their hunger strike,
 such retaliatory threats chill detainees’ free speech, in clear violation of detainees’ First
 Amendment rights.12 These reported retaliatory actions against the detainees also violate ICE’s
 own detention policies. The detention standards provide that Adelanto detainees have the right
 to pursue a grievance without fear of retaliation.13 According to the standards, detention facility
 staff shall not harass, discipline, punish or otherwise retaliate against a detainee who files a
 complaint or grievance.14 Further, the standards indicate that staff shall not permit a detainee to
 be subjected to retaliation for seeking judicial or administrative relief or investigation of their
 conditions of confinement while in detention.15

        iii.    Food-Based Taunts

 We are also troubled by reports that facility staff have taunted detainees who participated in the
 hunger strike with platters of food. To the extent the taunts attempt to punish detainees for
 engaging in a hunger strike, it raises significant First Amendment concerns. As detailed above,
 detainees’ right to protest their conditions of confinement by participating in a hunger strike
 without retaliation is protected under the First Amendment and ICE detention standards.
 Moreover, only trained medical, mental health or hospital staff shall offer counseling regarding a
 detainee’s participation in a hunger strike.16

 11
    Rizzo v. Dawson, 778 F.2d 527, 531-32 (9th Cir. 1985); see also Gomez v. Vernon, 255 F.3d
 1118, 1127 (9th Cir. 2001) (holding that “repeated threats of transfer because of [the plaintiff's]
 complaints about the [prison] library” were sufficient to ground a retaliation claim); Silva v. Di
 Vittorio, 658 F.3d 1090, 1105 (9th Cir. 2011) (holding that prisoner’s transfer for filing
 grievances and seeking access to legal process satisfied the pleading requirements of a retaliation
 claim); Rhodes v. Robinson, 408 F.3d 559, 568 (9th Cir. 2005) (holding that prison officers’
 threats of transfer in response to prisoner filing grievances and pursuing civil rights litigation
 chilled prisoner’s First Amendment rights).
 12
    See Brodheim v. Cry, 584 F.3d 1262, 1274 (9th Cir. 2009) (holding that a prisoner may prevail
 on a First Amendment claim based on a general threat that is not carried out if that threat would
 chill the protected activity of an ordinary prisoner); see also Watison v. Carter, 668 F.3d 1108,
 1115 (9th Cir. 2012) (holding that prison staff’s retaliatory interference with inmate’s parole
 hearing as a response to inmate filing grievances against officer was sufficient to state a First
 Amendment retaliation claim).
 13
    2011 PBNDS, supra note 1, at § 3.1(V)(B).
 14
    Id. at § 3.1(V)(G).
 15
    Id. at § 6.3(V)(O).
 16
    Id. at § 4.2(II)(5).


                                                                                        P000008
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 30 of 44 Page ID #:3798
                                                                        Page 6




         iv.     Blocking Detainees’ Access to Telephone Calls

 Finally, we have received reports that facility staff are preventing the detainees from making
 outside calls, including to attorneys, that some numbers are blocked to detainees, and that
 attorneys and their staff have been denied a private space to conduct confidential legal visits with
 detainees. These actions are in clear violation of the detention standards. According to the
 detention standards, ICE facilities should ensure that detainees maintain ties with their families
 and others in the community, including legal representatives, by providing them with reasonable
 and equitable telephone services.17 Moreover, detainees and their legal counsel shall be able to
 communicate effectively with each other, and telephone access procedures shall foster legal
 access and confidential communications with attorneys.18 Finally, ICE detention standards
 require that “[v]isits between legal representatives or legal assistants and individual detainees are
 confidential and shall not be subject to auditory supervision” and that facilities provide a means
 for detainees to exchange documents with legal representatives or legal assistants during such
 visits.19

 There is nothing in the detention standards that authorizes facility staff to eliminate phone access
 for detainees engaged in a peaceful protest. According to the standards, a facility may restrict
 the number and duration of general telephone calls only (1) when required by the volume of
 detainee telephone demand, (2) in order to ensure orderly facility operations, and (3) in case of
 emergency.20 There is nothing to indicate that preventing the detainees from accessing telephone
 calls is required for any of these reasons. Further, blocking access to legal calls is prohibited by
 ICE detention standards, which state: “A facility may place reasonable restrictions on the hours,
 frequency and duration of [legal calls] but may not otherwise limit a detainee’s attempt to obtain
 legal representation.”21 Additionally, to the extent that the facility is blocking detainees’ access
 to counsel, such an interference would violate detainees’ right to communicate with counsel
 protected by the INA and the Constitution.

                                                     ***

 We urge ICE and GEO management to take steps to remedy the physical assault and retaliation
 against detainees engaged in a hunger strike. Specifically, ICE and GEO should:

      1. Immediately end the ongoing retaliatory actions and threats against the detainees.
      2. Initiate disciplinary proceedings for facility staff responsible for the assault of detainees
         on June 12 and subsequent retaliatory acts and threats against the detainees.
      3. Schedule a meeting with GEO and ICE management and the detainees to discuss their
         mistreatment and the grievances that led them to initiate a hunger strike. Such a meeting
         should include all the nine detainees, as well as their legal counsel.


 17
    Id. at § 5.6(I).
 18
    Id. at § 5.6(II)(4) & 5.6(II)(6).
 19
    2011 ICE PBNDS, supra note 1, § 5.7(J)(9) & 5.7(J)(10).
 20
    Id. at 362.
 21
    2011 ICE PBNDS, supra note 1, § 5.6(F)(1).


                                                                                        P000009
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 31 of 44 Page ID #:3799
                                                                        Page 7


 We look forward to your prompt attention to these serious issues. We request that ICE and GEO
 inform us as to what steps they intend to take to address the mistreatment of the hunger strikers
 by July 3, 2017. Should you have any questions, please contact Michael Kaufman at
 mkaufman@aclusocal.org or (213) 977-5232.


 Sincerely,


 Michael Kaufman
 Senior Staff Attorney
 ACLU of Southern California




                                                                                    P000010
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 32 of 44 Page ID #:3800




          EXHIBIT 49
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 33 of 44 Page ID #:3801




                                                                     P000447
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 34 of 44 Page ID #:3802




                                                                     P000448
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 35 of 44 Page ID #:3803




          EXHIBIT 50
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 36 of 44 Page ID #:3804
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 37 of 44 Page ID #:3805
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 38 of 44 Page ID #:3806




          EXHIBIT 51
7/5/2017 Case
         Gmail - Fwd: Adelanto Facility - Block on Document
                  5:18-cv-01125-SP                 Counsel's Telephone NumberFiled
                                                                   125-5     - Omar Arnold Rivera Martinez
                                                                                    11/26/19       Page(A#39
                                                                                                           213of
                                                                                                              08144
                                                                                                                  649) /Page
                                                                                                                        Jose Mateo
                                                                                                                               IDLemus Campos (A#…
                                                                                                                                   #:3807


                                                                                          Rigo Martinez <asstnicoleramos@gmail.com>



  Fwd: Adelanto Facility - Block on Counsel's Telephone Number - Omar Arnold
  Rivera Martinez (A# 213 081 649) / Jose Mateo Lemus Campos (A#213 078 965)
  1 message

  Nicole Ramos <nicole@alotrolado.org>                                                                             Wed, Jul 5, 2017 at 9:48 AM
  To: Rigo Martinez <asstnicoleramos@gmail.com>


    ---------- Forwarded message ----------
    From: Nicole Ramos <nicole@alotrolado.org>
    Date: Wed, Jul 5, 2017 at 9:24 AM
    Subject: Adelanto Facility - Block on Counsel's Telephone Number - Omar Arnold Rivera Martinez (A# 213 081 649) /
    Jose Mateo Lemus Campos (A#213 078 965)
    To: "Gabriel.A.Valdez@ice.dhs.gov" <Gabriel.A.Valdez@ice.dhs.gov>, CHRISTOPHER.BARTH@ice.dhs.gov,
    david.w.jennings@ice.dhs.gov


    Good morning,

    On July 1st, I learned that my telephone number has been blocked such that my clients (referenced above), are not able to contact me.

    On that date, I contacted Telmate, and learned that the block originated with the institution. Following, I contacted the facility, but I was
    advised to call back on Monday.


    On July 3rd, I spoke with Lieutenant Belt of the Adelanto Detention Facility regarding the block. Lieutenant Belt advised that someone
    would respond to my request for information and resolution later that day.

    In the afternoon, I received a voicemail message from Lieutenant Belt stating that he was not authorized to discuss this matter further, and
    that I had to seek resolution by contacting ICE, the Office of Chief Counsel, or the Warden’s Office.

    This morning, I contacted the Adelanto Detention Facility and requested to speak with the warden or the warden’s assistant. I was
    transferred by the front desk to the warden's assistant, “Joanne,” who declined to provide her full name. "Joanne" indicated that no one at
    the facility could respond to my inquiry. "Joanne" indicated that the only officials with the authority to place a block on my phone number
    are ICE.

    Please advise when this will be resolved. I have not initiated any three-way calls using the Telmate system, nor engaged in conduct which
    violates program rules. Both clients are Salvadoran asylum seekers, and the blocking of their access to counsel violates their rights under the
    Orantes injunction.

    Thank you,

    Nicole Ramos

    (Admitted in NY - practice consists exclusively of federal immigration matters)

    Linkedin profile available at this link


    Nicole Ramos, Project Director
    Border Rights Project, Al Otro Lado
    511 E. San Ysidro Blvd., # 333
    San Ysidro, CA 92173
    (664) 526-0145 (MX)
    (619) 786-4866 (USA)
                                                                                                                         P000161
https://mail.google.com/mail/u/0/?ui=2&ik=02d08b9c4e&jsver=lEZPUTRTfxI.en.&view=pt&search=inbox&th=15d13a769d6a341c&siml=15d13a769d6a341c             1/3
7/5/2017 Case
         Gmail - Fwd: Adelanto Facility - Block on Document
                  5:18-cv-01125-SP                 Counsel's Telephone NumberFiled
                                                                   125-5     - Omar Arnold Rivera Martinez
                                                                                    11/26/19       Page(A#40
                                                                                                           213of
                                                                                                              08144
                                                                                                                  649) /Page
                                                                                                                        Jose Mateo
                                                                                                                               IDLemus Campos (A#…
                                                                                                                                   #:3808


    “A lawyer is either a social engineer or a parasite on society.”
    Charles Hamilton Houston

    ________________________________
    This e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for the use of the addressee(s) named above. If
    you are not the intended recipient of this e-mail, or an authorized agent employee responsible for delivering this message to the intended
    recipient, you are hereby notified that any dissemination or copying of this e-mail is strictly prohibited. If you received this e-mail in error,
    please notify us by reply e-mail. Thank you for your cooperation.



    “En la sociedad, un abogado es un ingeniero social o un parásito"
    Charles Hamilton Houston

    ________________________________________


    Este correo electrónico contiene información PRIVILEGIADA y CONFIDENCIAL destinada únicamente para el uso del destinatario(s)
    nombrado anteriormente. Si usted no es el destinatario original de este e-mail, o un empleado agente autorizado responsable de entregar
    este mensaje a su destinatario, se le notifica que cualquier diseminación o duplicación de este correo electrónico es estrictamente prohibido.
    Si ha recibido este correo electrónico por error, por favor notifique por correo electrónico de respuesta.Gracias por su cooperación.




    --

    (Admitted in NY - practice consists exclusively of federal immigration matters)

    Linkedin profile available at this link


    Nicole Ramos, Project Director
    Border Rights Project, Al Otro Lado
    51 1 E. San Y sidro Blv d., # 333
    San Y sidro, CA 921 7 3
    (664) 526-01 45 (MX)
    (61 9) 7 86-4866 (USA)


    “A lawyer is either a social engineer or a parasite on society.”
    Charles Hamilton Houston
    ________________________________
    This e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for the use of the addressee(s) named above. If
    you are not the intended recipient of this e-mail, or an authorized agent employee responsible for delivering this message to the intended
    recipient, you are hereby notified that any dissemination or copying of this e-mail is strictly prohibited. If you received this e-mail in error,
    please notify us by reply e-mail. Thank you for your cooperation.



    “En la sociedad, un abogado es un ingeniero social o un parásito"
    Charles Hamilton Houston
    ________________________________________


    Este correo electrónico contiene información PRIVILEGIADA y CONFIDENCIAL destinada únicamente para el uso del destinatario(s)
    nombrado anteriormente. Si usted no es el destinatario original de este e-mail, o un empleado agente autorizado responsable de entregar
                                                                                                                            P000162
https://mail.google.com/mail/u/0/?ui=2&ik=02d08b9c4e&jsver=lEZPUTRTfxI.en.&view=pt&search=inbox&th=15d13a769d6a341c&siml=15d13a769d6a341c               2/3
7/5/2017 Case
         Gmail - Fwd: Adelanto Facility - Block on Document
                  5:18-cv-01125-SP                 Counsel's Telephone NumberFiled
                                                                   125-5     - Omar Arnold Rivera Martinez
                                                                                    11/26/19       Page(A#41
                                                                                                           213of
                                                                                                              08144
                                                                                                                  649) /Page
                                                                                                                        Jose Mateo
                                                                                                                               IDLemus Campos (A#…
                                                                                                                                   #:3809
    este mensaje a su destinatario, se le notifica que cualquier diseminación o duplicación de este correo electrónico es estrictamente prohibido.
    Si ha recibido este correo electrónico por error, por favor notifique por correo electrónico de respuesta.Gracias por su cooperación.




                                                                                                                        P000163
https://mail.google.com/mail/u/0/?ui=2&ik=02d08b9c4e&jsver=lEZPUTRTfxI.en.&view=pt&search=inbox&th=15d13a769d6a341c&siml=15d13a769d6a341c            3/3
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 42 of 44 Page ID #:3810




          EXHIBIT 52
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 43 of 44 Page ID #:3811




                                                        ICE.2012FOIA3030Adelanto.000001
Case 5:18-cv-01125-SP Document 125-5 Filed 11/26/19 Page 44 of 44 Page ID #:3812




  b6, b7c



            b6, b7c




                                                        ICE.2012FOIA3030Adelanto.000002
